DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Amendment filed March 11, 2021 has been fully considered and entered.
Drawings
	One (1) sheet of replacement drawings was filed on March 11, 2021 and has been accepted.
Response to Arguments
Applicant's arguments filed March 11, 2021 have been fully considered but they are not persuasive. 

Regarding the rejections of claims 1-16; Applicant states that independent claim 1 requires “securing the aligned plurality of loose optical fiber in a predetermined pitch spacing, wherein each of the plurality of optical fibers is free from others of the plurality of optical fibers", and that independent claim 11 as amended requires "securing the arranged plurality of loose optical fibers in the pitch control device, wherein each of the plurality of optical fibers is free from others of the plurality of optical fibers".  Applicant notes that Applicant’s specification states at, for example, paragraph 003 that "[n]otably, during such securing, the optical fibers 10 may in 
The examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and that it is improper to import claim limitations from the specification into the claims.  
MPEP §21101.01 (II), explains that "[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification not into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003).”
Claims 1 and 11 do not require that the fibers not be glued or taped together.  
The fibers (11) of Tanaka et al. (US 2005/0271342 A1) are each free from others of the plurality of fibers (see Figures 1-10, wherein fibers 1-11 do not contact each other). 
The examiner further notes that The translation term “comprising”, which is synonymous with “including”, “containing”, or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986)  In re Baxter, 656 F.2d 679, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”).  Therefore, the presence of “glue or tape” surrounding the individually spaced optical fibers it not precluded by the language of the claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the fibers are not glued or taped) are not recited in the rejected claim(s).  

Applicant states that “Tanaka is directly contrary to the requirements of independent claims 1 and 11, and explicitly utilizes bonding tapes to secure the fibers together.
Tanaka meets all of the claimed limitations as applied in the rejections repeated below.  
Additionally, as discussed above, the claims do not require that bonding tapes not be used to secure the fibers.  Thus, the scope of the claims is not accurately summarized by Applicant’s arguments.

Applicant states that the Office action confirmed the reading of Tanaka, stating that “fibers 11 are secured by application of bonding tape 25U, 25L, or by resin 29” and that Tanaka clearly and explicitly does not disclose the limitation of “wherein each of the plurality of optical fibers is free from others of the plurality of optical fibers” as required by independent claims 1 and 11.
The fibers (11) of Tanaka et al. (US 2005/0271342 A1) are each free from others of the plurality of fibers (see Figures 1-10, wherein fibers 1-11 do not contact each other). 
As discussed above, the claim language does not preclude the presence of bonding tape and/or resin.  
Applicant is arguing limitations that are not explicitly claimed as discussed in detail above.

Regarding claims 17-20; Applicant’s arguments with respect to claims 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-9, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2005/0271342 A1).
Regarding claims 1 and 3-9; Tanaka et al. discloses a method for ribbonizing a plurality of loose optical fibers (see the title and abstract), the method comprising: 
aligning the plurality of loose optical fibers (optical fibers 11) in a co-planer array (see Figures 1-10); 
securing the aligned plurality of loose optical fibers (11) in a predetermined pitch spacing (fibers 11 are secured in grooves 22L or 30a, 30b of regulating members 12a, 12b by attaching holding members 17a, 17b; see Figures 1, 2A-2B, and 9A-9B; fibers 11 are secured by application of bonding tape 25U, 25L, or by resin 29), wherein each of the plurality of optical fibers (11) is free from others of the plurality of optical fibers (11; see Figures 1-10, wherein fibers 1-11 do not contact each other); and 
loading the loose optical fibers (11) into a fiber holder (holding members 17a, 17b; pressing tool 19 and support plate 15; and die 28 are all holding members; see Figures 1-10);
wherein the plurality of loose optical fibers (11) each have a nominal diameter of 250 microns (see paragraph 75);
wherein aligning the plurality of loose optical fibers (11) comprises inserting the plurality of loose optical fibers (11) into a slot (grooves 22L, 22U, 30a, and 30b are slots; the area between the support plate 15 and the pressing plate 19 is a slot; and the fibers are located within the slot of die 28) of an alignment device (construction tool 10; see Figures 1-10);
wherein securing the aligned plurality of loose optical fibers (11) comprises clamping the aligned plurality of loose optical fibers (the fibers 11 are clamped between the holding members 17a, 17b and the regulating members 12a, 12b; see Figures 1 and 2A-2D); 
further comprising arranging the aligned plurality of loose optical fibers (11) into a pitch control device (12a, 12b; see Figures 1, 2A-2D, 9A-9B, and 10) such that the plurality of loose optical fibers (11) are arranged in the pitch control device (12a, 12b) at a predetermined pitch spacing (see Figures 1, 2A-2D, 9A-9B, and 10), and wherein the securing step (attaching holding members 17a, 17b; and/or applying a tape 25U, 25L or resin 29) occurs after the arranging step; 
wherein the plurality of loose optical fibers (11) are converted from a first pitch spacing (spacing of grooves 30a) to a second pitch spacing (spacing of grooves 30b) different from the first pitch spacing in the pitch control device (12a, 12b; see Figures 9A, 9B, and 10);  
 wherein the secured loose optical fibers (11) are loaded into the fiber holder (17b corresponding to 12b of Figure 9B) at the second pitch spacing (see Figure 9B);
wherein the second pitch spacing (spacing of grooves 30b) is greater than the first pitch spacing (spacing of grooves 30a; see Figures 9A, 9B, 10).  
Regarding claims 11 and 13-15; Tanaka et al. discloses a method for ribbonizing a plurality of loose optical fibers (11), the method comprising: 
aligning the plurality of loose optical fibers (11) in a co-planer array (see Figures 1-10); 
arranging the aligned plurality of loose optical fibers (11) into a pitch control device (12a, 12b) such that the plurality of loose optical fibers (11) are converted from a first pitch spacing (spacing of grooves 30a; see Figure 9A) to a second pitch spacing (spacing of grooves 30b; see Figure 9B) different from the first pitch spacing (see Figures 9A, 9B, 10) in the pitch control device (12a, 12b); 
securing the arranged plurality of loose optical fibers (11) in the pitch control device (holding members 17a, 17b; see Figures 1 and 2A-2D secure the optical fibers 11 in the pitch control regulating members 12a, 12b), wherein each of the plurality of optical fibers (11) is free from others of the plurality of fibers (11; see Figures 1-10, wherein fibers 1-11 do not contact each other); and 
loading the secured loose optical fibers (11) into a fiber holder (holders 17a, 17b; support 15 and pressing plate 19 form a holder; support 15 and die 20 form a holder) at the second pitch spacing;
wherein aligning the plurality of loose optical fibers (11) comprises inserting the plurality of loose optical fibers into a slot (grooves 22L, 22U, 30a, and 30b are slots; the area between the support plate 15 and the pressing plate 19 is a slot; and the fibers are located within the slot of die 28) of an alignment device (construction tool 10; see Figures 1-10);
wherein securing the aligned plurality of loose optical fibers (11) comprises clamping the aligned plurality of loose optical fibers (the fibers 11 are clamped between the holding members 17a, 17b and the regulating members 12a, 12b; see Figures 1 and 2A-2D); 
wherein the second pitch spacing (spacing of grooves 30b; see Figure 9B) is greater than the first pitch spacing (spacing of grooves 30a; see Figure 9A).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2005/0271342 A1).
Regarding claims 2, 10, 12, and 16; Tanaka et al. does not specifically disclose that the plurality of loose optical fibers (11) each have a nominal diameter of 200 microns, that the first pitch spacing (spacing of grooves 30a) is nominal 200 microns, and that the second pitch spacing is nominal 250 microns (spacing of grooves 30b).   
Tanaka et al. does teach that the material, shape, size, form, number, arrangement place, etc. exemplified in the embodiments are optional and not limited (see paragraph 116).  
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use the device of Tanaka et al. to form a ribbon with fibers having any desired diameter and first and second pitch spacings, including a nominal diameter of 200 microns, a first pitch spacing of 200 microns, and a second pitch spacing of 250 microns for the purpose of forming a ribbon with 200 micron diameter optical fibers that are spaced apart, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)), and since 200 micron diameter optical fibers are known alternative optical fibers and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (WO 2017/020075 A1) in view of Shima et al. (JP 05-188236 A) and Flahaut Thierry (FR 2823859 A1).
Regarding claim 17; Stewart et al. discloses a ribbonizing assembly (apparatus for clamping optical fibers in a ribbon arrangement; see the abstract and Figures 1A and 1B), comprising: 
a pivotable alignment device (clamp assembly 200; see Figures 1A and 2B) comprising a slot (the slot is formed between clamp plates 210 and 220, wherein loose fibers 4 are within the slot);
a pitch control device (plate portions 215 and 225 control the pitch; see Figures 4 and 5A-5C)
a clamp (clamp plates 210 and 220 form a clamp) operable to interact with the pitch control device (215 and 225);
a removable fiber holder (140; see Figure 2).
Stewart et al. does not disclose that the pitch control device comprises a plurality of fiber channels, the fiber channels each having a size, shape, and spacing which provide a predetermined pitch spacing.
Shima et al. teaches that plate portions (5) between which fibers are located to form a fiber ribbon arrangement may be provided with a plurality of channels (4) each having a size, shape and spacing to provide a predetermined pitch spacing between fibers (10; see Figures 1-3).
Flahaut Thierry teaches that plate portions (40, 50; see Figures 3A and 3B) between which fibers are located to form a fiber ribbon arrangement may be provided with a plurality of channels (31/33) each having a size, shape and spacing to provide a predetermined pitch spacing between fibers (see Figures 3a-3c and 4a-4c).
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further form the plate portions (215 and 225) of Steward et al. with a plurality of fiber channels, the fiber channels each having a size, shape, and spacing which provide a predetermined pitch spacing for the purpose of providing an optical fiber ribbon arrangement having a desired pitch for connection to or insertion into a desired optical connector or ferrule.
Regarding claim 19; Shima et al. teaches that the fiber channels (4) may comprise a predetermined pitch spacing adjustment from a first pitch spacing to a second pitch spacing different from the first pitch spacing (see Figures 1-3); and Flahaut Thierry also teaches that the fiber channels (31/33) provide a predetermined pitch spacing adjustment from a first pitch spacing to a second pitch spacing different from the first pitch spacing (see Figures 3a-3c and 4a-4c).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to  form the fiber channels to provide a predetermined pitch spacing adjustment from a first pitch spacing to a second pitch spacing different from the first pitch spacing for the purpose of providing a desired pitch spacing between the optical fibers. 
Regarding claim 20; Stewart et al.; Shima et al.; and Flahaut Thierry do not specifically disclose that the first pitch spacing is nominal 200 microns and the second pitch spacing is nominal 250 microns.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use the device of Stewart et al. to form fibers in a ribbon arrangement having any desired first and second pitch spacings, a first pitch spacing of 200 microns and a second pitch spacing of 250 microns for the purpose of forming a ribbon with optical fibers that are spaced apart with a desired pitch suitable for connection to or alignment with additional devices or elements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)), and since 200 micron diameter optical fibers are known alternative optical fibers and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest the ribbonizing assembly defined by claim 18, comprising a base, wherein the alignment device is pivotally connected to the base, the pitch control 13Attorney Docket No. AFLSPL-137device is attached to the base, the clamp is pivotally connected to the base, and the removable fiber holder is removably coupled to the base in combination with all of the limitations of base claim 17.  Figures 1 of the present application shows the alignment device (30) pivotally connected to the base (25).  The prior art does not reasonably disclose or suggest this arrangement.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/           Primary Examiner, Art Unit 2874